                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

HENRY SMITH
Reg #05159-010                                                         PLAINTIFF

V.                      CASE NO. 4:19-cv-151-SWW-BD

RODNEY WRIGHT, et al.                                               DEFENDANTS

                                     JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 9th day of December, 2019.



                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE
